UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6827



DANIEL LEE BROWN,

                                            Petitioner - Appellant,

          versus


RONALD ANGELONE, Director,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-716-3)


Submitted:   September 16, 2004        Decided:   September 22, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Lee Brown, Appellant Pro Se. John H. McLees, Jr., OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Daniel Lee Brown seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 60(b) motion to reconsider a previous

order denying relief on his 28 U.S.C. § 2254 (2000) petition.                        An

appeal may not be taken from the final order in a § 2254 proceeding

unless    a   circuit      justice    or     judge    issues       a   certificate   of

appealability.       28 U.S.C. § 2253(c)(1) (2000); Reid v. Angelone,

369   F.3d    363    (4th    Cir.     2004)       (holding       the   certificate   of

appealability standard applies to denials of motions under Fed. R.

Civ. P. 60(b)).         A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).                 A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001).           We have independently reviewed the record

and   conclude      that    Brown    has    not    made    the    requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              DISMISSED


                                           - 2 -